Citation Nr: 0818723	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-19 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to April 1960 
and from November 1961 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO in Huntington, 
West Virginia that, in pertinent part, denied service 
connection for hearing loss and tinnitus.  After the decision 
was entered, the case was transferred to the jurisdiction of 
the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran currently suffers from a bilateral hearing 
disability and tinnitus; however, neither condition can be 
medically attributed to any injury, disease, or event during 
active military service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing disability is not the result of 
disease or injury incurred in or aggravated by active 
military service; a sensorineural hearing disability may not 
be presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007); Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for hearing 
loss and tinnitus.  He maintains that his disabilities can be 
attributed to acoustic trauma in service.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the veteran in December 2003-prior to the initial 
adjudication of his claims-the AOJ informed the veteran of 
the information and evidence required to substantiate his 
claims and of his and VA's respective duties for obtaining 
the information and evidence.

The Board acknowledges that the aforementioned letter did not 
contain any notice with respect to how a rating and/or 
effective date would be assigned if service connection was 
established.  Although notice of those matters was later 
mailed to the veteran in August 2006, that notice was 
untimely, inasmuch as it was sent to the veteran after the 
initial adjudication of his claims, without subsequent re-
adjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board notes, however, that no questions with respect to 
rating and/or effective date are currently before the Board 
on appeal.  Indeed, as set forth below, the Board has 
determined that the veteran's claims for service connection 
for hearing loss and tinnitus must be denied.  Consequently, 
no rating or effective date will be assigned for those 
disabilities as a matter of law.  Under the circumstances, 
the Board finds that the purpose of the notice requirement 
has been satisfied as it pertains to the issues currently in 
question.  No further corrective action is necessary.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have records of post-service medical 
treatment, and he has been examined for purposes of obtaining 
an opinion with respect to etiology.  The Board acknowledges 
that the records underlying his reported award of disability 
benefits by the Social Security Administration (SSA) have not 
been procured.  However, there is no suggestion that the 
SSA's award was in any way premised on the disabling effects 
of hearing loss or tinnitus.  Indeed, a VA treatment record, 
dated in December 2002, indicates that the veteran is 
"disabled due to eye, heart, and arthritis."   Because 
there is no suggestion that the records from SSA are 
relevant, there is no need to obtain them.  Accordingly, and 
because the veteran has not identified and/or provided 
releases for any other evidence that needs to be procured, it 
is the Board's conclusion that no further development action 
is required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Generally, in order to prove service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  However, if an organic disease of the 
nervous system-such as sensorineural hearing loss-becomes 
manifest to a degree of 10 percent or more during the one-
year period following a veteran's separation from active 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In the present case, the evidence shows that the veteran 
worked as a missile crewman and light weapons infantryman 
during service.  His service medical records are completely 
devoid of any complaints or findings relative to hearing loss 
or tinnitus.  Records from his first period of service show 
that his auditory acuity was found to be 15/15, bilaterally, 
on whispered and spoken voice testing.  Subsequent 
audiometric testing, conducted at the time of his separation 
from his second period of service in 1965, did not reveal the 
presence of a hearing disability.  See 38 C.F.R. § 3.385 
(2007) (indicating that, for VA purposes, impaired hearing is 
considered to be a disability if the auditory threshold at 
500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  He denied having had any ear trouble, and no 
neurological abnormalities were clinically identified.

After service, the veteran worked in roofing and light 
assembly.  He also worked as a "shooter" for a coal company 
and as a mine foreman.  His hobbies included hunting.

In June 2003, the veteran reported that he had had a hearing 
examination five years earlier.  It was noted that he was a 
little HOH (hard of hearing).  He complained that his ears 
rang constantly.  On examination, both external canals were 
found to be occluded by hardened cerumen.  They were 
irrigated, and his tympanic membranes were noted to be 
intact.

In September 2003, he reported for VA treatment with 
complaints of gradual hearing loss with an onset of seven 
years.  He also complained of fluctuating tinnitus with an 
onset of three to four years.  He reported a recent history 
of treatment for chronic otitis media, and it was noted that 
he had been exposed to noise in the military in the form of 
"missiles, infantry, guns, [and] tanks."  Audiometric 
testing revealed a normal to severe hearing loss, 
bilaterally.  The examiner stated, "Based on the type of 
hearing loss and patient report of noise exposure during 
military service, it is at least as likely as not that the 
patient's hearing loss was caused during military 
service[]."

The veteran was examined for VA compensation purposes in 
January 2004.  He reported that he first noticed difficulties 
with his hearing "a long time ago," but could not say when.  
As to tinnitus, he reported that he had first noticed the 
problem after loud noises "when he was younger."  As he 
aged, the condition became constant.  He stated that he had 
been a missile man and had worked in the infantry and as a 
driver, machine gunner, and rifleman during service, and that 
he had been exposed to a lot of noise, including noise from 
shooting, loud mortars, and grenades.  He indicated that he 
had not worn hearing protection.  After service, he worked in 
roofing and in the mines.  He reported that there had been 
some noise exposure and that he had only worn hearing 
protection "sometimes."  He also stated that he had worked 
on cars and trucks without hearing protection, and that he 
had occasionally hunted and fired guns on a recreational 
basis.  He reported a history of occasional pain and draining 
of his ears, and it was noted that he was diabetic and had 
heart problems.  Following an examination of the veteran, and 
a review of the claims file, the examiner opined that it was 
not likely that the veteran's hearing loss and tinnitus were 
due to military noise exposure "because when he left the 
military his hearing was within normal limits in both ears, 
and he has had many ear and health problems since his 
discharge from the military.  He has also had occupational 
and recreational noise exposure since that time."

The Board has reviewed the medical nexus opinions from 
September 2003 and January 2004, together with the other 
evidence of record, and concludes that the latter opinion is 
more probative.  The January 2004 examiner reviewed the 
claims file and supported his conclusions with references to 
relevant evidence, including evidence of normal hearing 
during service, the veteran's intervening health problems, 
and his post-service exposure to noise.  By contrast, there 
is no indication that the September 2003 examiner reviewed 
the veteran's claims file.  The examiner did not provide any 
discussion of the veteran's service medical records, and did 
not discuss the significance, if any, of the veteran's 
intervening health problems or post-service noise exposure.

Following a thorough review of the evidence in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran maintains that his disabilities can be 
attributed to service, the record does not establish that he 
has the medical training necessary to offer competent 
opinions on matters of medical etiology.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  As a result, his assertions in that regard 
cannot be accorded any probative weight.  His service medical 
records are completely devoid of any complaints or findings 
relative to hearing loss or tinnitus, and there is nothing in 
the record to show that sensorineural hearing loss was 
manifested to a compensable degree during the one-year period 
following.  Under the circumstances-given the lack of 
objective evidence of hearing loss until many years after 
service, the evidence suggesting post-service noise exposure, 
and the more probative opinion from January 2004 VA examiner 
indicating that it is unlikely that the veteran's hearing 
loss and tinnitus are related to service-it is the Board's 
conclusion that the greater weight of the evidence is against 
the veteran's claims.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


